DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is responsive to amendments filed 01/20/2022. Claims 1 and 10 has amended. Claims 3-5 and 12-14 is previously cancelled. Claims 1, 2, 6-11, 15-18 are pending for examination.

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 01/20/2022 has been entered. 

Response to Arguments
3.          Applicant’s arguments filed on 01/20/2022 with respect to claims 1 and 10 have been considered but are moot in view of the new ground of rejection necessitated by Applicant’s amendment.


Examiner’s Note: The closest reference is (US 2020/0136884 A1) for the claim limitations “wherein the PPDU includes a third field, and the second field indicating the version of the PPDU as the version identifier is a version independent field and the third field determined based on the indicated version of the PPDU is a version dependent field”.
Claim Objections
4.	Claims 1 and 10 are objected to because of the following informalities: There is a third field. But nowhere in the dependent claim define the third field. Appropriate correction is required.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claim 1, 2, 6-11, 15-18 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1 and 10 have the limitation “wherein the second field includes three symbols indicating the version of the PPDU, as a version identifier, and the version of the PPDU is indicated based on 3-bit information, and the second field indicating the version of the PPDU as the version identifier is a version independent field and the third field determined based on the indicated version of the PPDU is a version dependent field”;  as new matter.
	Independent claims 1 and 10 recite “wherein the second field includes three symbols indicating the version of the PPDU, as a version identifier, and the version of the PPDU is indicated based on 3-bit information. The specification para [0071]; [0128]; [0129] to disclose receiver identifies mode of a WLAN frame, based on three symbols. No wherein in the specification discloses that identification/indication for version of a frame/data, as a version identifier. Then the specification para [0078] to disclose that frame format is determined based on a value of a at least one of the three reserved bits. No wherein in the specification discloses that version of frame/data is indicated based on 3-bit information. Again, Independent claims 1 and 10 recite” the second field indicating the version of the PPDU as the version identifier is a version independent field and the third field determined based on the indicated version of the PPDU is a version dependent field”. The original specification does not adequately describe the feature because the original specification is silent with regards to claim subject matter. Failing to provide the written description in the specification as filed, the claims raised a new matter issue and accordingly claims are rejected under 112 first paragraph. Claims 2, 6-9 depend on claim 1 and claims 11, 15-18 depend on claim 10. So, same rational applies for these claims. Therefore, dependent claims 2, 6-9, 11, 15-18 are also rejected for the same reason.

Claim Rejections - 35 USC § 103

6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.   
7.   Claim 1, 2, 9-11, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2011/0206156 A1) in view of Ponnampalam (US 2013/0107912 A1), in view of Zhang _1(US 2014/0036811 A1). 

Regarding claim 1, Lee teaches a method for receiving a Physical layer Protocol Data Unit (PPDU) (packet/data) in a wireless local area network (WLAN) ([0005]; [0006]; ), the method comprising:
	receiving the PPDU (packet) ([0011]; [0091]; receiving, by a receiving terminal, a data packet transmitted by a transmitting terminal in wireless communication system.), wherein the PPDU (packet) includes a first field (legacy signal field/ L-SIG) and a second field (VHT signal field {i.e. VHT SIG1+VHT SIG2})( [0091]; [0092], Fig. 15, if format of the packet is VHT mixed mode format, the first, second, and third symbols are a legacy signal field, a VHT signal field 1 and a VHT signal field 2{i.e. 2nd field}.);
	identifying the first field (legacy signal field/ L-SIG) and the second field (VHT signal field {i.e. VHT SIG1+VHT SIG2}) following the first field (see Fig. 1) ( [0091], when the receiving terminal receives the packet, detect-- [0092], Fig. 15, format of the packet is VHT mixed mode format, wherein the first, second and third symbols are a legacy signal field, a VHT signal field 1, and a VHT signal field 2 {i.e. 2nd field}. Hence the receiving terminal identifies L-SIG and VHT SIG following L-SIG.);
	identifying a version (format) of PPDU (packet) based on the identified first field (legacy signal field/ L-SIG) and the identified second field (VHT signal field {i.e. VHT SIG1+VHT SIG2}) ( [0011]; [0093], the receiving terminal, which receives the transmitted packet, discriminates the format of the received packet by using the respective fields { detect VHT mixed mode format, when the first, second, and third symbols are a legacy signal field, a VHT signal field 1, and a VHT signal field 2 {i.e. 2nd field}-see [0092]; Fig. 15.)).
	Lee teaches packet/data unit (that supports WLAN 802.11ac standard-[0006]).
	Lee does not teach PPDU/PHY protocol data unit.
	However, in an analogous art, Ponnampalam teaches PPDU/PHY Protocol data unit (Abstract; [0037], Fig. 4, PPDU conforming to 802.11ac comprises field 440-454.) 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Ponnampalam and apply them on the teaching of Lee to provide WLAN system to support the ever increasing demand for high data throughput. (Ponnampalam; [0006])
	Lee- Ponnampalam does not teach wherein the second field includes three symbols indicating the version of the PPDU, as a version identifier, and the version of the PPDU is indicated based on 3-bit information, and 
However, in an analogous art, Zhang_1 teaches wherein the second field (SIG Field 314-Fig. 3) includes three symbols (see Fig. 3, 314 includes 5-6 symbols {i.e. 3 symbols}; also see [0027].) indicating the version (mode) of the PPDU (data unit 300-Fig.3), as a version(mode) identifier ( [0007]; [0028], SIG field of a preamble of a data unit (e.g., SIG field 314) contains PHY information needed by a receiving device to properly decode the data unit. Wherein the SIG field includes one or more bits to indicate to the receiving device whether a certain PHY mode {first mode} is being utilized for the data unit.) (Hence, 314 includes 3 symbols indicating mode of 300, as a mode identifier), and the version (mode) of the PPDU(data unit 300-Fig.3) is indicated based on 3-bit information ( [0028], the SIG field 314/502 includes one or more bits { reserved bits 522 (e.g., 3 bits)-see [0037]; Fig. 6]} to indicate to the receiving device whether a certain PHY mode {first mode} is being utilized for the data unit.)(Hence mode of 300 is indicated based on 3 bit information.), and 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Zhang_1 and apply them on the teaching of Lee- Ponnampalam for sharing a subfield of the signal field by two different mode indications results in efficient utilization of limited number of bits available in the signal field(Zhang_1; [0020]). 
	
Regarding claim 2 and 11, Lee further teaches wherein the first field includes a Legacy-Signal (L-SIG) field and the second field includes NGW(Next Generation Wireless LAN)-Signal field(NGW-SIG) (VHT-SIG {i.e. VHT SIG1+VHT SIG2}.)( Fig. 1; [0092], Fig. 15, format of the packet is VHT mixed mode format, the first, second, and third symbols are a legacy signal field, a VHT signal field 1, and a VHT signal field 2 {i.e. 2nd field}).

Regarding claim 10, Lee teaches an apparatus (terminal) for receiving a Physical layer Protocol Data Unit (PPDU) (packet/data) in a wireless local area network (WLAN) ([0005]; [0006]; ), the apparatus comprising:
	a transceiver ( [0003], apparatus for transmitting/ receiving a data; Obvious there is a transceiver.); and 
	a processor ([0091]; [0093]; the process of discriminating, by the receiving terminal, the format of a packet; Obvious, there is a processor),
	wherein the processor is configured to:
	receiving the PPDU (packet) ([0011]; [0091]; receiving, by a receiving terminal, a data packet transmitted by a transmitting terminal in wireless communication system.), wherein the PPDU (packet) includes a first field (legacy signal field/ L-SIG) and a second field (VHT signal field {i.e. VHT SIG1+VHT SIG2})( [0091]; [0092], Fig. 15, if format of the packet is VHT mixed mode format, the first, second, and third symbols are a legacy signal field, a VHT signal field 1 and a VHT signal field 2{i.e. 2nd field}.);
	identifying the first field (legacy signal field/ L-SIG) and the second field (VHT signal field {i.e. VHT SIG1+VHT SIG2}) following the first field (see Fig. 1) ( [0091], when the receiving terminal receives the packet, detect-- [0092], Fig. 15, format of the packet is VHT mixed mode format, wherein the first, second and third symbols are a legacy signal field, a VHT signal field 1, and a VHT signal field 2 {i.e. 2nd field}. Hence the receiving terminal identifies L-SIG and VHT SIG following L-SIG.);
	identifying a version (format) of PPDU (packet) based on the identified first field (legacy signal field/ L-SIG) and the identified second field (VHT signal field {i.e. VHT SIG1+VHT SIG2}) ( [0011]; [0093], the receiving terminal, which receives the transmitted packet, discriminates the format of the received packet by using the respective fields { detect VHT mixed mode format, when the first, second, and third symbols are a legacy signal field, a VHT signal field 1, and a VHT signal field 2 {i.e. 2nd field}-see [0092]; Fig. 15.)).
	Lee teaches packet/data unit (that supports WLAN 802.11ac standard-[0006]).
	Lee does not teach PPDU/PHY protocol data unit.
	However, in an analogous art, Ponnampalam teaches PPDU/PHY Protocol data unit (Abstract; [0037], Fig. 4, PPDU conforming to 802.11ac comprises field 440-454.) 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Ponnampalam and apply them on the teaching of Lee to provide WLAN system to support the ever increasing demand for high data throughput. (Ponnampalam; [0006])
	Lee- Ponnampalam does not teach wherein the second field includes three symbols indicating the version of the PPDU, as a version identifier, and the version of the PPDU is indicated based on 3-bit information, and 
However, in an analogous art, Zhang_1 teaches wherein the second field (SIG Field 314-Fig. 3) includes three symbols (see Fig. 3, 314 includes 5-6 symbols {i.e. 3 symbols}; also see [0027].) indicating the version (mode) of the PPDU (data unit 300-Fig.3), as a version(mode) identifier ( [0007]; [0028], SIG field of a preamble of a data unit (e.g., SIG field 314) contains PHY information needed by a receiving device to properly decode the data unit. Wherein the SIG field includes one or more bits to indicate to the receiving device whether a certain PHY mode {first mode} is being utilized for the data unit.) (Hence, 314 includes 3 symbols indicating mode of 300, as a mode identifier), and the version (mode) of the PPDU(data unit 300-Fig.3) is indicated based on 3-bit information ( [0028], the SIG field 314/502 includes one or more bits { reserved bits 522 (e.g., 3 bits)-see [0037]; Fig. 6]} to indicate to the receiving device whether a certain PHY mode {first mode} is being utilized for the data unit.)(Hence mode of 300 is indicated based on 3 bit information.), and 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Zhang_1 and apply them on the teaching of Lee- Ponnampalam for sharing a subfield of the signal field by two different mode indications results in efficient utilization of limited number of bits available in the signal field(Zhang_1; [0020]).  

Regarding claim 9 and 18, Lee further teaches wherein the PPDU (frame/data) sequentially includes a Legacy-Short Training (L-STF) field, a Legacy-Long Training (L-LTF) field , the first field(L-SIG) and the second field (VHT-SIG1+VHT-SIG2)(see- Fig. 1 and 15).

8.   Claim 6-8, 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2011/0206156 A1) in view of Ponnampalam (US 2013/0107912 A1), in view of Zhang_1 (US 2014/0036811 A1), in view of Zhang_2 (US 2014/0337690 A1), further in view of Zhang_3 (US 2015/0117227 A1).

Regarding claim 6 and 15, Lee teaches a method for identifying a version of PPDU based on the identified 1st and 2nd field.
	Lee- Ponnampalam- Zhang_1 do not teach identifying modulation method of the first field and the second field, wherein a modulation method of the first field, a modulation method of a first symbol included in the second field and a modulation method of a second symbol included in the 30second field are a first modulation method,
	However, in an analogous art, Zhang_2 teaches identifying modulation method of the first field (L-SIG 706-Fig. 13A) and the second field (UHT SIG 1302 {i.e. 1302-1 & 1302-2}-Fig. 13A) ( [0130], FIG. 13A, L-SIG 706, the UHT-SIGA1 1302-1, and the UHT-SIGA2 1302-2 fields of the data unit 1300 are modulated according to BPSK modulation.),
	wherein a modulation method of the first field (L-SIG 706-Fig. 13A), a modulation method of a first symbol(UHT-SIGA1 1302-1-Fig. 13A) included in the second field(UHT SIG 1302) and a modulation method of a second symbol (UHT-SIGA2 1302-2-Fig. 13A) included in the second field(UHT SIG 1302) are a first modulation method(BPSK)( [0130], FIG. 13A, L-SIG 706, the UHT-SIGA1 1302-1, and the UHT-SIGA2 1302-2 fields of the data unit 1300 are modulated according to BPSK modulation),
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Zhang_2 and apply them on the teaching of Lee- Ponnampalam- Zhang_1 to provide development of WLAN standards has improved (high) data throughput (Zhang_2; [0004]; [0085]). 
	Lee- Ponnampalam- Zhang_1- Zhang_2 do not teach wherein a third symbol following the second symbol included in the second field is modulated using the first modulation method when the version of the PPDU is a first version, 29wherein the third symbol following the second symbol included in the second field is modulated using a second modulation method when the version of the PPDU is a second version.
	However, in an analogous art, Zhang_3 teaches wherein a third symbol (HEW SIGA3 1152-3-Fig. 11B) following the second symbol(HEW SIGA2 1152-2-Fig. 11B) included in the second field (1152) is modulated using the first modulation method (BPSK) when the version(mode) of the PPDU is a first version(mode) (1st mode-range extension mode)( [0093], range extension mode preamble includes three BPSK symbols; wherein  [0099], the preamble 1151 includes HEW-SIGA(s) 1152{i.e. SIG A1, SIG A2 & SIG A3}, are modulated using BPSK modulation.),
	wherein the third symbol(HEW SIGA3 1152-3-Fig. 11B) following the second symbol (HEW SIGA2 1152-2-Fig. 11B) included in the second field (1152) is modulated using a second modulation method(Q-BPSK) when the version(mode) of the PPDU is a second version(mode)( 2nd mode-regular mode)( [0093], the regular mode preamble includes two BPSK symbols and one Q-BPSK symbol; wherein [0099], preamble 1151 includes two BPSK symbols (SIG A1, SIGA2) and one Q-BPSK symbol (SIG A3).).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Zhang_3 and apply them on the teaching of Lee- Ponnampalam- Zhang_1- Zhang_2 to provide WLAN Standards has improved data throughput. (Zhang_3; [0003]).
	 
Regarding claim 7 and 16, Lee further teaches wherein the first modulation method is a binary phase-shift keying (BPSK) ([0039]; BPSK modulation.)

Regarding claims 8 and 17, Lee further teaches wherein the second modulation method is a quadrature BPSK (Q-BPSK) ([0039]; Q-BPSK modulation.)

Conclusion
9. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEHEDI S ALEY whose telephone number is (571)270-0439. The examiner can normally be reached Mon, Thus, Fri: 9-5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey M Rutkowski can be reached on 571-270-01215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MEHEDI S ALEY/Examiner, Art Unit 2415    

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415